 1                                                                              JS-6
 2
 3
 4
                            UNITED STATES DISTRICT COURT
 5
            CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
 6
 7
     THE PRUDENTIAL INSURANCE            ) CASE NO.: 8:18-cv-01325-JLS-ADS
 8   COMPANY OF AMERICA, a New           )
 9   Jersey Corporation,                 )
                                         ) FINAL JUDGMENT AND ORDER OF
10                  Plaintiff,           ) INTERPLEADER DISBURSEMENT
                                         )
11
          vs.                            )
12                                       )
     EVELIN ITURBIDE, an individual, and )
13   LEONOR CRUZ, an individual,         )
14                                       )
                    Defendants.          )
15                                       )
16
17
18
           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:
19
           1.     Default judgment is hereby entered against Defendant Evelin Iturbide and
20
     she shall take nothing from the proceeds of the subject life insurance death benefits of
21
     $401,395.25 deposited into the registry of the Court on November 7, 2018, Receipt No.
22
     LA179798 (the “Funds”);
23
           2.     From the Funds on deposit with the Court, Defendant Leonor Cruz is
24
     entitled to receive, and the Clerk shall disburse to her, Three Hundred Ninety-Six
25
     Thousand Three Hundred Ninety-Five Dollars and Twenty-Five Cents ($396,395.25),
26
     payable to “Interpleader Law, LLC IOLTA” and mailed to: William J. Perry, Interpleader
27
     Law, LLC, 9015 Bluebonnet Blvd., Baton Rouge, LA 70810;
28

                                                1
 1          3.     Additionally, One Hundred Percent (100%) of all accrued interest on the
 2   deposited Funds shall be disbursed to Defendant Leonor Cruz, payable to “Interpleader
 3   Law, LLC IOLTA” and mailed to: William J. Perry, Interpleader Law, LLC, 9015
 4   Bluebonnet Blvd., Baton Rouge, LA 70810;
 5          4.     Plaintiff The Prudential Insurance Company of America (“Prudential”) is
 6   entitled to $5,000.00 from the Funds, as disbursed on March 21, 2019;
 7          Prudential is discharged from any and all liability to Defendants Evelin Iturbide
 8   and Leonor Cruz (collectively, the “Adverse Claimants”) relating in any way to Juan
 9   Iturbide’s coverage under group life insurance policy number G-32000 (the “Plan”),
10   which was issued by Prudential, through the Office of Servicemembers’ Group Life
11   Insurance, to the United States Department of Veterans Affairs pursuant to 38 U.S.C.
12   1965 et seq., and/or the Funds;
13          The Adverse Claimants are permanently enjoined from making any further actual
14   or implied claims, demands and causes of action, asserted or unasserted, express or
15   implied, foreseen or unforeseen, real or imaginary, suspected or unsuspected, known or
16   unknown, liquidated or unliquidated, of any kind or nature or description whatsoever,
17   that the Adverse Claimants, jointly and severally, ever had, presently have, may have, or
18   claim or assert to have, or hereinafter have, may have, or claim or assert to have, against
19   Prudential with respect to the Funds and/or the Plan; and
20          4.     Upon distribution of the Funds and interest as specified hereinabove, this
21   matter shall be dismissed with prejudice.
22
23          IT IS SO ORDERED, ADJUDGED, AND DECREED.
24
25          DATED: May 10, 2019
26                                                   ________________________________
27                                                    The Honorable Josephine L. Staton
     CC: FISCAL                                       United States District Judge
28

                                                 2
